Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 1 of 13 PageID #:88




                             Exhibit B
    Case:12-Person
          1:19-cv-01697
                    Jury
                         Document #: 1-2 Filed: 03/11/19 Page 2 of 13 PageID #:89
                                                                        FILED
                                                                     12/11/201811:38 PM
                                                                    DOROTHY BROWN
                                                                     CIRCUIT CLERK
                                                                    COOK COUNTY, IL




             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                   COUNTY DEPARTMENT, LAW DIVISION

     ABDUL RAHMAN, individually,         )
     and as Special Administrator of     )         2018L013297
     the Estate ofRIYAN ARYANDI,         )   No.
     Deceased.                           )
                                         )
     Plaintiff,                          )
                                         )
                                         )
     V.                                  ) JURY TRIAL DEMANDED
                                         )
                                         )
     THE BOEING COMPANY, a               )
     corporation,                        )
"                                        )
                                         )
     Defendant.                          )
                                         )



                              COMPLAINT AT LAW

            Plaintiff, ABDUL RAHMAN, individually, and in his capacity as

     Special Administrator of the Estate of RIYAN ARYANDI, deceased, by his

     attorneys, BartlettChen LLC, Ribbeck Law Chartered, and Colson Hicks

     Eidson, P.A., brings this Complaint at Law against the Defendant, THE

     BOEING COMPANY, and in support, alleges the following:
    Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 3 of 13 PageID #:90




                                     INTRODUCTION

        1. On Monday, October 29, 2018, a newly-delivered Boeing 737 MAX 8

     commercial aircraft crashed in the Java Sea off the coast of Indonesia killing

     everyone on board. The Boeing 737 MAX 8 was being operated by the Lion

     Air airline as Lion Air Flight 610.
"
        2. The newly-delivered Boeing 737 MAX 8 crashed as a result of, among

     other things, a new Boeing flight control system which automatically steered

     the aircraft toward the ground, and which caused an excessive nose-down

     attitude, significant altitude loss, and, ultimately, the crash into the Java Sea

     killing everyone on board.

                            SUBJECT MATTER JURISDICTION

        3. This Court has subject matter jurisdiction over all justiciable

     controversies. Plaintiffs elect to pursue all maritime claims m this Court

     under the Savings-to-Suitors Clause. See 28 U.S.C. § 1333.

                                   PARTIES & VENUE

        4. Plaintiff Abdul Rahman is a resident of Indonesia and has been

     appointed by this Court as the special administrator and personal

     representative of the estate of his son, Riyan Aryandi, deceased. At all

     relevant times, Riyan Aryandi, deceased, was a resident of Indonesia.




                                            2
    Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 4 of 13 PageID #:91




        5. The Boeing Company ("Boeing") is a corporation organized under the

     laws of Delaware with its worldwide headquarters and principal place of

     business in Chicago, Illinois.

                                 GENERAL ALLEGATIONS

     I. Boeing 737 MAX 8 Design & Manufacture

        6. Boeing's 737 series of aircraft is the highest selling commercial aircraft
"    in history with over 10,000 aircraft delivered.

        7. Boeing's 737 MAX series is the fourth generation of the Boeing 737

     series of aircraft and was first announced by Boeing on August 30, 2011; the

     first flight was several years later, on January 29, 2016.

        8. Prior to March 8, 2017, Boeing designed the 737 MAX 8 model aircraft

     in the United States.

        9. On March 8, 2017, the Federal Aviation Administration ("FAA")

     approved the design for the 737 MAX 8 model aircraft, also known as the

     737-8.

        10. At all relevant times, Boeing manufactured the 737 MAX 8 model

     aircraft in the United States.

         11. The 737 MAX 8 is one of Boeing's several 737 MAX series of aircraft,

     the newest generation of Boeing's 737 series of aircraft, which Boeing

     initially designed, in the United States, in or around 1964--over 50 years ago.




                                             3
       Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 5 of 13 PageID #:92




             12. According to Boeing, as part of its generational redesigns of the 737

        series of aircraft, it "has continuously improved the products, features, and

            . "
        services.

::;
a.
             13. At all relevant times, Boeing marketed the 737 MAX aircraft as a
"'
::"'    seamless continuation of its prior 737 series aircraft in terms of operation

        and maintenance.
'"
             14. On its website, Boeing states:

                Airlines ask for an airplane that fits smoothly in today's fleet

                Because of the 737's popularity with airlines everywhere around
                the world, integrating the new 737 MAX is an easy proposition.
                As you build your 737 MAX fleet, millions of dollars will be
                saved because of its commonality with the Next-Generation 737,
                ease of maintenance, wide availability of 737 pilots, and the
                global infrastructure that supports the aircraft in operation. 1

        On the same website, Boeing further states that "737 Flight Crews Will Feel

        at Home in the MAX." 2 (emphasis added.)

             15. The Boeing 737 MAX 8, however, had a significantly different design

        from previous 737-series aircrafts, which as The Wal/street Journal reported

        were not appropriately disclosed to airlines or pilots.



        II. Boeing 737 MAX 8 Defect

              16. Unlike any prior 737, Boeing designed the 737 MAX 8 to

        automatically dive toward the ground in certain situations, namely, where



        1 https://www.boeing.com/commercial/737max/by-design/#/operational-commonality
        2   https://www.boeing.com/commercial/737max/by-design/#/advanced-flight-deck


                                                  4
         Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 6 of 13 PageID #:93




          the aircraft's flight sensors provided information indicating such a dive was

          necessary to maintain lift.

             17. A consequence of this unsafe design, however, was that any

:,;
a.        misinformation from those flight sensors would cause the Boeing 737 MAX 8
"'
~
::        to automatically and erroneously dive toward the ground even when the

          aircraft is being flown manually by the pilots. This condition can lead to an

~
0
          excessive nose-down attitude, significant altitude loss, and possible impact
0
...,UJ
u:        with terrain .

          III. Lion Air Flight 610

             18. In or around August 2018, Boeing delivered a newly manufactured

          737 MAX 8 aircraft with tail number PK-LQP (the "Subject Aircraft") to Lion

          Air airlines in Indonesia.

             19. Two months later, on the morning of October 29, 2018, Lion Air was

          operating the Subject Aircraft on a commercial flight from Jakarta, Indonesia

          to Pangkal Pinang, Indonesia ("Lion Air Flight 610").

             20. Around 6:22 a.m. on the morning of October 29, 2018, shortly after

          takeoff from Jakarta, the pilot for Lion Air Flight 610 asked air traffic control

          to return to Jakarta because of a problem controlling the subject aircraft.

             21. Around 10 minutes later, around 6:32 a.m., the Subject Aircraft

          crashed into the Java Sea at a high speed and disintegrated.

             22. Plaintiffs decedent was onboard Flight 610 and died in the crash.




                                                  5
      Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 7 of 13 PageID #:94




           23. At no relevant time prior to the crash of Lion Air Flight 610 into the

       Java Sea did Boeing adequately warn Lion Air or its pilots of the unsafe
~
'"
§
       condition caused by the new "auto-diving" design of the 737 MAX 8 flight
"'0
N

       system.

           24. As a result of the crash of Lion Air Flight 610, on November 7, 2018,

       the FAA issued "Emergency Airworthiness Directive (AD) 2018-23-51 [to]

       owners and operators of The Boeing Company Model 737-8 and -9 airplanes,"

       which contained mandatory warning and instructions as to the "unsafe

       condition ... likely to exist or develop" in the 737 MAX 8 relating to its new

       auto-diving feature.

           25. According to reports, prior to the crash of Lion Air Flight 610, Boeing

       737 pilots "were not privy in training or in any other manuals or materials"

       to information regarding "the new system Boeing had installed on 737 MAX

       jets that could command the plane's nose down in certain situations to

       prevent a stall."3 Further reports indicate that Boeing "withheld information

       about potential hazards with the new flight-control feature." 4

                                           CAUSES OF ACTION

                                         COUNT!
                                STRICT PRODUCTS LIABILITY

           26. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.


       ' https ://www .malaymail.com/s/ 169284 l /indonesia-says-situati on-fac ing-l ion-air-flight-
       jt6 l 0-crew-not-in-flight-ma
       4https ://www.wsj.com/artic les/boeing-withheld-informati on-on-737-model-according-to-
       safety-experts-and-others-l5420825 75


                                                      6
      Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 8 of 13 PageID #:95




          27. At the time the Subject Aircraft left the control of Boeing, the Subject

       Aircraft was defective, not fit for its intended purposes and unreasonably

       dangerous in one or more of the following particulars:

::;
a.           a)       the subject aircraft contained an auto-dive system that
"'
e,                    was designed, manufactured, and configured to dive the
::                    aircraft toward the ground in certain conditions against
                      the pilot's intentions and without adequate warning to
                      the flight crew;

             b)       the subject aircraft was designed, manufactured, and
                      configured in a manner in which an auto-dive disengage
                      during flight created an excessive and unrealistic work
                      load on the flight crew;

                c)    the subject aircraft lacked proper and adequate
                      instructions and warnings regarding the design and
                      functions of its auto-dive system;

                d)    the subject aircraft lacked proper and adequate
                      instructions and warnings and/or limitations regarding
                      flight procedures for a malfunctioning auto-dive system;
                      and,

                e)    the subject aircraft was otherwise defective by nature of
                      its design, manufacture, configuration, and/or assembly in
                      particulars to be determined by discovery herein.


                28.   As a direct and proximate result of one or more of the foregoing

       conditions, the Subject Aircraft operating as Lion Air Flight 610 crashed after

       takeoff in the Java Sea, and Plaintiffs decedent suffered personal injury and

       death.

                29.   Both for himself, individually, and in his capacity as Special

       Administrator of the Estate of Riyan Aryandi, deceased, Plaintiff seeks all

       damages available under the law.



                                               7
      Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 9 of 13 PageID #:96




             30.    Plaintiff is the duly appointed Special Administrator of the

       Estate of Riyan Aryandi, deceased, and brings this action pursuant to the

       Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the

       Court determines to be applicable under the circumstances of this case.

             WHEREFORE, the Plaintiff, Abdul Rahman, as Special Administrator

       of the Estate of Riyan Aryandi, deceased, prays that the Court enter

~
0
       judgment in his favor and against the Defendant, The Boeing Company, and
w
--'
u:     award him all damages available under the law, his court costs in this matter,

       and such other relief as the Court deems just and proper. Plaintiff seeks a

       sum in excess of the jurisdictional amounts of the Law Division of the Circuit

       Court of Cook County, Illinois.

                                  COUNT II
                       NEGLIGENCE - PRODUCTS LIABILITY

             31. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

             32. At all relevant times, Boeing owed a legal duty to assure that the

       Subject Aircraft was properly designed, manufactured, and assembled and

       free from defects so as not to cause personal injury or death.

             33. Boeing breached its duties under the law and was negligent in one

       or more of the following ways:

             a)     the subject aircraft contained an auto-dive system that
                    was designed, manufactured, and configured to dive the
                    aircraft toward the ground in certain conditions against
                    the pilot's intentions and without adequate warning to
                    the flight crew;

             b)     the subject aircraft was designed, manufactured, and
                    configured in a manner in which an auto-dive disengage


                                              8
     Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 10 of 13 PageID #:97




                    during flight created an excessive and unrealistic work
                    load on the flight crew;

~             c)    the subject aircraft lacked proper and adequate
§                   instructions and warnings regarding the design and
""
0
N                   functions of its auto-dive system; and,

              d)    Boeing failed to conduct appropriate testing of the subject
                    aircraft's components and systems prior to delivery to
                    Lion Air.

              34. As a direct and proximate result of one or more of the

       aforementioned acts of negligence by Boeing, the Subject Aircraft operating

       as Lion Air Flight 610 crashed after takeoff in the Java Sea and Plaintiff's

       decedent sustained fatal injuries.

              35. Due to the tragic death of his family member, Plaintiff has suffered

       pain and has sustained substantial pecuniary losses, including grief, sorrow,

       mental suffering, loss of society, and loss of companionship, love, and

       affection.

              36. Both for himself, individually, and in his capacity as Special

       Administrator of the Estate of Riyan Aryandi, deceased, Plaintiff seeks all

       damages available under the law.

              37. Plaintiff is the duly appointed Special Administrator of the Estate

       of Riyan Aryandi, deceased, and brings this action pursuant to the Illinois

       Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the Court

       determines to be applicable under the circumstances of this case.

              WHEREFORE, the Plaintiff, Abdul Rahman, as Special Administrator

       of the Estate of Riyan Aryandi, deceased, prays that the Court enter



                                              9
Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 11 of 13 PageID #:98




 judgment in his favor and against the Defendant, The Boeing Company, and

 award him all damages available under the law, his court costs in this matter,

 and such other relief as the Court deems just and proper. Plaintiff seeks a

 sum in excess of the jurisdictional amounts of the Law Division of the Circuit

  Court of Cook County, Illinois.

                               COUNT III
                      NEGLIGENCE - FAILURE TO WARN

        38.   Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

        39.    At all relevant times, Boeing had a duty to inform and warn the

 owners, operators, and pilots of the 737 MAX 8 series of aircraft, including

  the Subject Aircraft, of the unsafe condition likely to exist or develop by

 virtue of the auto-dive feature.

        40.    Boeing breached its duties under the law and was negligent in

  one or more of the following ways:

        a)     the subject aircraft lacked proper and adequate
               instructions and warnings regarding the design and
               functions of its auto-dive system;

        b)     the subject aircraft lacked proper and adequate
               instructions and warnings and/or limitations regarding
               flight procedures for a malfunctioning auto-dive system;
               and,
        c)     the 737 MAX 8 Flight Crew Operations Manual failed to
               appropriately alert pilots, including the pilots of the
               subject aircraft, to the design, functions, and hazards of
               Boeing's auto-dive system and procedures for addressing
               a malfunctioning auto-dive system.




                                       10
       Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 12 of 13 PageID #:99




                41.   As a direct and proximate result of that breach, the Subject

        Aircraft operating as Lion Air Flight 610 crashed after takeoff in the Java

         Sea, and Plaintiffs decedent sustained fatal injuries.

::;;
a.              42.   Due to the tragic death of his family member, Plaintiff has
"'~
::       suffered pain and has sustained substantial pecuniary losses, including grief,

         sorrow, mental suffering, loss of society, and loss of companionship, love, and

         affection.

                43.   Both for himself, individually, and in his capacity as Special

         Administrator of the Estate of Riyan Aryandi, deceased, Plaintiff seeks all

         damages available under the law.

                44.   Plaintiff is the duly appointed Special Administrator of the

         Estate of Riyan Aryandi, deceased, and brings this action pursuant to the

         Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the

         Court determines to be applicable under the circumstances of this case.

                WHEREFORE, the Plaintiff, Abdul Rahman, as Special Administrator

         of the Estate of Riyan Aryandi, deceased, prays that the Court enter

         judgment in his favor and against the Defendant, The Boeing Company, and

         award him all damages available under the law, his court costs in this matter,

         and such other relief as the Court deems just and proper. Plaintiff seeks a

         sum in excess of the jurisdictional amounts of the Law Division of the Circuit

         Court of Cook County, Illinois.




                                                11
Case: 1:19-cv-01697 Document #: 1-2 Filed: 03/11/19 Page 13 of 13 PageID #:100




                                  JURY TRIAL

        Plaintiff demands a jury trial on all issues so triable.

  Dated: December 11, 2018

                                   Respectfully submitted,

                                   Abdul Rahman, Individually, and in his
                                   capacity as Special Administrator of the
                                   Estate of Riyan Aryandi, Deceased

                                   By: Isl Austin Bartlett
                                   Austin Bartlett
                                   BartlettChen LLC
                                   150 North Michigan Avenue, Suite 2800
                                   Chicago, Illinois 60601
                                   (312) 624-7711
                                   www. bartlettchenla w .com
                                   Firm ID No. 62570
                                   Primary email: austin(ci'hartlettchenlaw.com

                                   By: Isl Curtis Miner
                                   Curtis Miner (pro hac vice forthcoming)
                                   Francisco Madera! (pro hac vice forthcoming)
                                   Colson Hicks Eidson
                                   255 Alhambra Circle, PH
                                   Coral Gables, Florida 33134
                                   (305) 476- 7400
                                   www.colson.com
                                   Secondary email: curtC<icolson.com
                                                     frankCi·colson.com

                                   By: Isl Manuel von Ribbeck
                                   Manuel von Ribbeck
                                   Ribbeck Law Chartered
                                   505 N. Lake Shore Drive, Suite 102
                                   Chicago, Illinois 60611
                                   (833) 883-4373
                                   www.ribbecklaw.com
                                   Firm ID No. 42698
                                   Email: mail@ribbecklaw.com

                                   Counsel for Plaintiff


                                        12
